861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence Leon TAYLOR, Jr., Petitioner-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrection, Respondent- Appellee.
No. 87-7274.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1988.Decided:  Oct. 6, 1988.

Clarence Leon Taylor, Jr., appellant pro se.
Frank Snead Ferguson, Assistant Attorney General, for appellee.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Clarence Leon Taylor, Jr., appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Taylor v. Murray, C/A No. 87-0264-R (E.D.Va., May 28, 1987).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.